Citation Nr: 1003865	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  06-18 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an eye disorder claimed 
as diabetic retinopathy, as due to service-connected diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel






INTRODUCTION

The Veteran had active military service from March 1970 to 
December 1971.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  

In January 2009, the Board remanded the Veteran's claim to 
the RO for further evidentiary development.


FINDINGS OF FACT

1.  The objective and probative medical evidence of record 
preponderates against a finding that the Veteran has an eye 
disorder that is related to his active military service or to 
his service-connected diabetes mellitus.

2.  Refractive errors of the eye are not disabilities within 
the meaning of legislation providing for VA benefits.


CONCLUSION OF LAW

An eye disorder claimed as diabetic retinopathy was not 
incurred or aggravated during the Veteran's active military 
service and is not due to service-connected diabetes 
mellitus.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 
(2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009). 

Prior to the initial adjudication of the claimant's claim, 
VCAA letters were sent in August and December 2004, and 
another letter was sent to him in March 2006, that fully 
satisfy the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  In particular, the VCAA 
notification: (1) informed the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) informed the claimant about the information 
and evidence that VA will seek to provide; and (3) informed 
the claimant about the information and evidence that the 
claimant is expected to provide.  The claim was readjudicated 
in a June 2009 supplemental statement of the case.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service treatment records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  

The Veteran was also afforded a VA examination in April 2009 
to assess whether he has an eye disability that is related to 
his service-connected diabetes mellitus.  38 C.F.R. 
§ 3.159(c)(4).  This examination is adequate as the claim 
file was reviewed, the examiner reviewed the pertinent 
history, examined the Veteran, and provided a written 
opinion.  As such, VA has satisfied the duty to assist the 
Veteran in the development of his claim.  

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).


Service Connection

Under 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, a Veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
active military service.  

To establish direct service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247,253 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Secondary service connection may be granted for a disability 
that is proximately due to, or the result of, a service-
connected disease or injury.  38 C.F.R. § 3.310(a). With 
regard to the matter of establishing service connection for a 
disability on a secondary basis, the Court has held that 
there must be evidence sufficent to show that a current 
disability exists and that the current disability was either 
caused or aggravated by a service-connected disability.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 
Additionally, when aggravation of a non-service-connected 
disability is proximately due to or the result of a service- 
connected condition, such disability shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Id.; see also 38 C.F.R. § 3.310(b). With regard 
to a claim for secondary service connection, the record must 
contain competent evidence that the secondary disability was 
caused by the service-connected disability.  See Wallin v. 
West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. 
App. 513, 516-17 (1995).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).

Congenital or developmental defects and refractive errors of 
the eyes are not diseases or injuries within the meaning of 
the applicable legislation.  See 38 C.F.R. § 3.303(c), 4.9; 
see also Winn v. Brown, 8 Vet. App. 510, 516 (1996). 
VAOPGCPREC 82-90 (July 18, 1990) (a reissue of General 
Counsel opinion 01-85 (March 5, 1985)) in essence held that a 
disease considered by medical authorities to be of familial 
(or hereditary) origin by its very nature preexists a 
claimant' s military service, but could be granted service 
connection if manifestations of the disease in service 
constituted aggravation of the condition.  Congenital or 
developmental defects, as opposed to diseases, could not be 
service-connected because they are not diseases or injuries 
under the law; however, if superimposed injury or disease 
occurred, the resultant disability might be service- 
connected.  Id.

Furthermore, myopia, more commonly known as nearsightedness, 
is defined as an error of refraction.  See Dorland's 
Illustrated Medical Dictionary 1094 (28th ed. 1994).  
Presbyopia, more commonly known as farsightedness, is defined 
as impairment of vision due to advancing years or old age.  
Id. at 1349.  Myopia and presbyopia are refractive orders of 
the eyes that are not generally eligible for disability 
compensation.  See 38 C.F.R. § 3.303(c). 

Service treatment records indicate that, when examined for 
induction in January 1970, the Veteran's visual acuity for 
distance was 20/20 in each eye and he was found qualified for 
induction.  When examined for separation in December 1971, an 
eye abnormality was not reported. 

Post service, a June 2002 VA examination report for diabetes 
includes a diagnosis of diabetes mellitus type II and the 
examiner found no evidence of diabetic retinopathy.  

The record reflects that, in a July 2002 rating decision, the 
RO granted service connection for diabetes mellitus that was 
assigned a 20 percent disability rating, effective from July 
2001

In July 2004, the RO received the Veteran's claim for service 
connection for vision loss.

According to an August 2004 VA examination report for 
diabetes, the Veteran did not have proliferative retinopathy.

VA outpatient eye consultations were performed in December 
2004.  On December 13th, on examination of the fundus there 
were no diabetic changes.  The examiner reported a refractive 
error and no evidence of diabetic changes.  When seen on 
December 14, 2004, the Veteran reported having double vision 
when looking straight ahead.  Upon clinical examination, the 
diagnoses were senile cataract, refractive error, high myopic 
shift, and an unexplained complaint of distorted vision.

In April 2005, the Veteran underwent a yearly examination by 
a private ophthalmologist, Benjamin Quinones, M.D.  On 
examination of the fundus, he noted "maybe one 
microaneurism."  The diagnoses were refractive error and 
minimal background diabetic retinopathy.  

VA outpatient records, dated through June 2009, are devoid of 
any clinical finding of diabetic retinopathy or another eye 
disorder associated with the Veteran's diabetes mellitus.  An 
April 2008 VA outpatient eye consultation record reflects 
that results of a diabetes mellitus retinal examination were 
normal.  The fundus revealed no neovascularization.  The 
examining optometrist specifically diagnosed no evidence of 
diabetic changes and early bilateral cataracts.  

In April 2009, the Veteran underwent VA ophthalmologic 
examination.  According to the examination report, the 
examiner reviewed the Veteran's medical records.  The Veteran 
subjectively complained of bilateral blurred vision without 
glasses since eighteen years earlier that improved with 
glasses.  He denied ocular pain.  It was noted that the 
Veteran had diabetes mellitus type 2 for 8 years that was 
treated with insulin and other medication.  He had 
hypertension but not glaucoma.  The Veteran denied ocular 
surgeries, traumas, or disease or any retina laser treatment.  
The examiner noted the December 14, 2004 optometry record 
indicating refractive error and senile cataracts, and Dr. 
Quinones' April 2005 diagnoses of refractive error and 
minimal background diabetic retinopathy.  

Objectively, the Veteran's uncorrected visual acuity for 
distance was 20/80 in the right eye and 20/200 in the left 
eye, both corrected to 20/20.  On dilated opthalmoscopic 
examination, the examiner stated that there were no 
microaneurisms.  A full ophthalmologic examination was 
conducted and the diagnoses were refractive error 
(hypermetropia, astigmatism, and presbyopia), left eye 
pterygium, bilateral incipient senile cataracts, and no 
diabetic retinopathy.  The VA examiner said that the 
Veteran's "loss of vision is caused by or a result of his 
refractive error" and that the loss of vision "including 
cataracts, is not caused by or a result of Diabetes Mellitus, 
Type II".     

The Veteran contends that service connection should be 
granted for an eye disorder claimed as diabetic retinopathy 
as due to his service-connected diabetes mellitus.  The 
Veteran does not contend, and the evidence does not show, 
than any eye disorder had its onset during service or is 
related to service.  The record demonstrates that no diabetic 
retinopathy was found in service or on separation from 
service, and there is no competent evidence of record 
relating any eye disorder to the Veteran's active service.  

On VA examination in April 2009, the examiner concluded that 
the Veteran does not have diabetic retinopathy.  See 
Degmetich; Brammer.  However, in support of the claim is an 
April 2005 record from Dr. Benjamin Quinones that includes a 
diagnosis of minimal background diabetic retinopathy. 

It is the Board's duty to weigh the evidence and decide where 
to give credit and where to withhold the same and, in so 
doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  The 
Board is also mindful that it cannot make its own independent 
medical determination, and that there must be plausible 
reasons for favoring one medical opinion over another. Evans 
v. West, 12 Vet. App. 22, 31 (1998); see also Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  The Board may favor the 
opinion of one competent medical expert over that of another 
provided the reasons therefor are stated.  Winsett v. West, 
11 Vet. App. 420, 424-25 (1998).

Here, VA examiner in April 2009 reviewed the Veteran's 
medical records and concluded that there was no objective 
evidence of diabetic retinopathy.  This conclusion is 
entirely consistent with those rendered by VA optometrists 
and other clinicians in August 2004, December 2004, and April 
2008 who evaluated the Veteran and also reported no finding 
of diabetic complications and no retinopathy.  In December 
2004, examination of the fundus showed no diabetic changes, 
and in April 2008 examination of the fundus showed no 
neovascularization and the examiner reported no diabetic 
changes.  In sum, there is a medical consensus amongst 
several examiners that the Veteran does not have diabetic 
retinopathy.  

The Board finds the opinion of the April 2009 examiner, in 
particular, to be more persuasive than that of Dr. Benjamin 
Quinones.  The April 2009 VA examiner reviewed the entire 
claims folder and conducted a detailed examination of the 
Veteran's eyes, which included slit lamp examination and 
dilated opthalmoscopic examination.  See Prejean v. West, 13 
Vet. App. 444, 448-9 (2000) (factors for assessing the 
probative value of a medical opinion include the thoroughness 
and detail of the opinion.)  On dilated opthalmoscopic 
examination, the VA examiner stated that there were no 
microaneurisms.  When Dr. Quinones examined the Veteran's 
fundus in April 2005, he noted "maybe one microaneurism."  
The speculative nature of Dr. Quinones' finding diminishes 
the probative value of his opinion; nor is there any 
indication that he reviewed the Veteran's claims folder.  

With respect to the Veteran's diagnosed cataracts, there is 
no competent medical evidence of record relating this 
disability to the service-connected diabetes mellitus.  To 
the contrary, the VA examiner in April 2009 stated that the 
Veteran's loss of vision, including cataracts, is not caused 
by or a result of diabetes mellitus.

While the Veteran maintains that he has diabetic retinopathy 
or any other eye disorder related to his diabetes mellitus, 
as a lay person he has not been shown to be capable of making 
medical conclusions, thus, his statements regarding diagnosis 
and causation are not competent.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  A layperson is generally not 
capable of opining on matters requiring medical knowledge.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also 
Bostain v. West, 11 Vet. App. 124, 127 (1998).  While the 
Veteran is competent to report what comes to him through his 
senses, he does not have medical expertise.  See Layno v. 
Brown, 6 Vet. App. at 465.  And although the Veteran is 
competent in certain situations to provide a diagnosis of a 
simple condition such as a broken leg or varicose veins, he 
is not competent to provide evidence as to more complex 
medical questions, as is the case here.  See Woehlaert v. 
Nicholson, 21 Vet. App. 456 (2007).

As noted above, while the Veteran has been diagnosed with 
refractive error (hypermetropia, astigmatism, and 
presbyopia), refractive errors of the eyes are not diseases 
or injuries within the meaning of the applicable legislation.  
See 38 C.F.R. § 3.303(c), 4.9.

The evidence in this case is not so evenly balanced as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance of the objective and 
probative medical evidence of record is against the Veteran's 
claim for service connection for an eye disorder claimed as 
diabetic retinopathy, as due to service-connected diabetes 
mellitus, and it must be denied.


ORDER

Service connection for an eye disorder claimed as diabetic 
retinopathy, as due to service-connected diabetes mellitus, 
is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


